Citation Nr: 1515220	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-15 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1965 to October 1968.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied a disability evaluation in excess of 50 percent for the Veteran's PTSD.  In July 2012, the Board, in pertinent part, remanded the issue of an increased evaluation for the Veteran's PTSD to the RO for additional action.  

In February 2014, the Board, in pertinent part, denied an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to August 24, 2013 and remanded the issues of an evaluation in excess of 50 percent for his PTSD for the period on and after August 24, 2013 and a TDIU to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Court granted the Parties' Joint Motion for Partial Remand (JMR); vacated that portion of the February 2014 Board decision which denied an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to August 24, 2013; and remanded that issue to the Board for additional action. 

The Board notes that the remanded issue of the period beginning August 24, 2013 has not been fully developed and has not yet been recertified to the Board.  In light of the Court's action and recently submitted private medical evidence which addresses both time periods, the Board considers it appropriate to characterize those claims as a single issue to preserve the Veteran's right to one review by the Secretary under 38 U.S.C.A. § 7104(a) ("All questions in a matter which...is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.").  The Board has accordingly reframed the issues on appeal.  

The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

As noted in the Introduction, the Board has merged the issue of entitlement to an increased evaluation for PTSD to preserve the Veteran's right to one review on appeal.  In this regard, however, while the Board previously remanded the issue of the severity of the condition beginning August 2013 and additional development including a VA examination has been accomplished, a Supplemental Statement of the Case has not been issued and that period has not been recertified to the Board.  See 38 C.F.R. § 19.31(c)(explaining that the AOJ will issue a SSOC if pursuant to a Board remand it develops the evidence or cures a procedural defect.).  

Additionally, the Veteran's representative obtained and submitted pertinent Pensacola Vet Center treatment records as directed by the JMR.  These records were not accompanied by a waiver of AOJ review.  38 C.F.R. § 20.1304.  On remand, the AOJ should consider this evidence in the first instance.  

Finally, the September 2014 VA psychiatric examination report conveys that the Veteran "is seen in the VA clinic in Pensacola and has had multiple medication trials."  VA clinical documentation dated after September 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected PTSD after September 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record, including that pertaining to treatment of the Veteran at the Pensacola, Florida, VA medical facility after September 2014.  

3.  Then readjudicate the issues of an evaluation in excess of 50 percent for the Veteran's PTSD and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

